t a tax_exempt_and_government_entities_division u i l hrak ike erer erate krikrrrirrkerrrerrek krrrerereeererererrere krekekrerereererererer legend department of the treasury internal_revenue_service washington d c u5 sep ceive se - ep fz 7v- - t taxpayer a krerekrerrerrerereerrekr plan x hrrekereereeeereeeee company p krekekekeekreekrerererere amount d amount e mw kekekeekererekrereekeee me krkreekrereeeekereaeeek city l rrkrerereeerkerreerker city m reekkekeerererekkkkek dear krrekrererrekeekerkek this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request il he terminated employment with this employer on based on the information provided taxpayer a did not taxpayer a participated in plan x a code sec_401 plan maintained by his former employ december receive a distribution employment in former employer he resided in ci to reside in city l until october of his plan x account balance when he terminated when taxpayer a terminated his employment with his axpayer a represents that he continued when he moved to city m in ‘ rra ir ria riai iri iai iia conjunction with his move from city l to city m taxpayer a represents that he completed a change_of address form with the u s postmaster requesting that his mail be forwarded to his new address in city m he stopped by his former taxpayer a asserts that he on march residence to see if any mail had been delivered to him at that address and discovered that company p the administrator of plan x had issued a check to him on december em in the amount of amount d company p also mailed the form 1099-r showing the distribution from plan x to taxpayer a at his former address these items were not forwarded to taxpayer a as requested on the change_of address form amount e is the gross amount of taxpayer a’s plan x account balance amount d represents the net distribution after tax withholding the information submitted with the check said that the reason for the distribution was on account of plan termination taxpayer a asserts that he never intended to receive the distribution from his pension_plan and was unaware that plan x was being terminated taxpayer a also states that he was unaware that a distribution from plan x had been made to him and that he did not learn of such until marchi taxpayer a asserts is in his possession and that he has that the check in the amount of amount d not used or otherwise cashed the check taxpayer a states that he missed the 60-day rollover period because the post office failed to forward his mail to him as he requested on the change_of address form he completed when he moved from city l to city m taxpayer a submitted his request for a waiver to the service shortly after discovering that a distribution had been made to him from plan x sec_402 of the code provides rules governing rollover of amounts from exempt trust to eligible retirement plans including iras based upon the foregoing facts and representation you request that service waive the day rollover requirement with respect to the distribution of amount e from plan x code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution property other than money the amount so transferred consists of property distributed such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph krrerreererererererereree sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially equal periodic_payment not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of 10years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust v an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred krekekrrerereerereerererrrerk u the information presented and documentation submitted by taxpayer a is consistent with his assertion that he failed to complete a rollover to an ira within the 60-day rollover period because the distribution check in the amount of amount d and form 1099-r were mailed to his former residence in city l and not to his new residence in city m as requested on the change_of address form filed with the post office therefore assuming that the distribution from plan x qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from plan x taxpayer a is granted a period of days from the date of this ruling to contribute amount e to an ira provided all other requirement of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this letter assumes that plan x satisfies the requirement for qualification under code sec_401 at all times relevant to this transactions no opinion is expressed as to whether the distribution from plan x qualifies as an eligible_rollover_distribution under code sec_402 a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact eer se t ep rat2 sincerely yours uagne ore sd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
